WilsoN, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, defendant, that the items marked “A”, and initialed BS by Examiner B. Struminski, on the invoices covered by the instant appeals for reappraisement consist of Dehydro-acetic Acid exported from Western Germany.
IT IS FURTHER STIPULATED AND AGREED that when said above-mentioned items marked “A” and initialed by the Examiner were exported from Germany, such and similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Germany.
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation, the export value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was $2.12 per pound net packed.
IT IS FURTHER STIPULATED AND AGREED that the instant appeals for reappraisement be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise identified by the items marked “A” and initialed BS by Examiner B. Struminski on the invoices, and that such value was $2.12 per pound, net packed.
Judgment will be entered accordingly.